         Case 1:20-cr-00015-PKC Document 86 Filed 01/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x

UNITED STATES OF AMERICA                             :    1:20-CR-0015-PKC

                          Plaintiff,                 :
              v.
VIRGIL GRIFFITH,
                                                      :
                           Defendant.
------------------------------------------------------x



                         NOTICE OF FILING OF APPENDIX OF EXHIBITS




                                                                         BRIAN E. KLEIN
                                                                     KERI CURTIS AXEL
                                                               BAKER MARQUART LLP
                                                          777 S. Figueroa Street, Suite 2850
                                                             Los Angeles, California 90017
                                                                            (424) 652-7800

                                                                    SEAN S. BUCKLEY
                                                                    KOBRE & KIM LLP
                                                                        800 Third Avenue
                                                               New York, New York 10022
                                                                          (212) 488-1200

                                                                Attorneys for Virgil Griffith
        Case 1:20-cr-00015-PKC Document 86 Filed 01/12/21 Page 2 of 2




TO THE COURT, COUNSEL OF RECORD, AND ALL PARTIES:

       PLEASE TAKE NOTICE that, after meeting and conferring with the government as

to certain redactions, defendant Virgil Griffith hereby files the attached Appendix of Exhibits

that collects exhibits cited in his reply memoranda (Dkt. Nos. 77, 78, 79) filed in support of

his Motions for a Bill of Particulars, to Compel, and to Dismiss.



Dated: January 12, 2021                  BAKER MARQUART LLP


                                         By: /s/ Keri Curtis Axel
                                            Keri Curtis Axel
                                            Attorneys for Defendant Virgil Griffith
